UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4493



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD A. CUSTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-196)


Submitted:   March 30, 1999                 Decided:   April 30, 1999


Before WILLIAMS and TRAXLER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Lois J.
Schiffer, Assistant Attorney General, James F. Simon, Deputy Assis-
tant Attorney General, John T. Stahr, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard A. Custer appeals the district court’s order affirming

his conviction and sentence imposed by the magistrate judge for

taking migratory wildfowl using toxic lead shot in violation of 16

U.S.C. § 706 (1994).    Custer claims on appeal that the Migratory

Bird Treaty Act did not authorize the special agent of the United

States Fish and Wildlife Service to serve Custer with a notice of

violation.    See 16 U.S.C. §§ 701-712 (1994).   We have reviewed the

record and find no reversible error.     Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2